STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

JESSICA           RIZZUTO                                                                    NO.      2021    CW    1510

VERSUS


PAUL    RIZZUTO                                                                              FEBRUARY        25,    2022




In    Re:           Paul         Rizzuto,               applying         for                               writs,     23rd
                                                                                     supervisory
                    Judicial                District          Court,           Parish        of      Ascension,        No.
                    117177.




BEFORE:            WHIPPLE,              C. J.,         PENZATO AND        HESTER,          JJ.


        WRIT        NOT        CONSIDERED.                The      writ    application               fails    to    comply
with    Rule        4-   5( C) (    8), (      9) , (     10) ,    and (       11)    of    the    Uniform     Rules       of
Louisiana              Courts        of      Appeal,          as    it     does        not    include        copies        of

each        pleading           on    which         the     ruling         at     issue       was     founded,       namely
the    petition,               the       relevant          motions         and       oppositions           thereto,        if
any;    and        the     pertinent              court      minutes.            The       writ    application        also
does        not    include           the      original            notice        of    intent         and   return     date
order required by Rules 4- 2 and 4- 3.

        Supplementation                        of         this          writ         application            and/ or        an

application for rehearing will not be                                           considered.            Uniform       Rules
of    Louisiana           Courts            of Appeal,            Rules    2- 18. 7 &        4- 9.


        In        the     event          relator          seeks     to     file       a    new     application        with
this    court,
            it must contain all pertinent documentation and must
comply with Rule 2- 12. 2 of the Uniform Rules of Louisiana Courts
of Appeal.  Any new application must be filed on or before March
28,
       2022 and must contain a copy of this ruling.

                                                                  VGW
                                                                  AHP
                                                                  CHH




COURT       OF    APPEAL,           FIRST      CIRCUIT




4k*    DEPU              LfERK      OF      COURT
                 FOR     THE     COURT